Opinion by
Judge Peters:
The instrument sued on is an inland bill of exchange and in order to charge the drawer it must in due time have been presented for acceptance, and if it was protested it was the duty of the holder to have notified the drawer thereof with proper diligence'of the protest. Strader v. Bachelor, 8 B. Mon. 169. And if appellant had intended to hold the drawer of the bill responsible for the amount on the ground of want of funds in the hands of the drawee, the fact must have been averred in the petition. Frazier v. Harvie, 2 Lit. 180. In this case it is neither averred in the petition that appellee had due notice of the protest, nor is it averred that he had no funds in the hands of the drawee, when the bill was drawn — and having failed to state *224a cause of action the court below did not err in the instruction complained of. Judgment affirmed.

Lacy, for appellant.


Stone & Turner, for appellee.